Citation Nr: 0612550	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-04 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by nausea.  

2.  Entitlement to service connection for a disability 
manifested by numbness of the hands and fingers.  

3.  Entitlement to service connection for a chronic headache 
disability with dizziness.  

4.  Entitlement to service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1979 
to December 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  Specifically, in that decision, the RO, 
in pertinent part, denied the issues of entitlement to 
service connection for a disability manifested by dizziness 
and nausea, a disability manifested by numbness of the hands 
and fingers, a disability manifested by generalized pain (to 
include headaches), and a respiratory disorder (to include 
breathing problems and sleep apnea.  Jurisdiction of the 
veteran's case was transferred to the RO in Atlanta, Georgia 
in September 2002 due to the location of the veteran's 
residence.  

According to the reports of the VA miscellaneous neurological 
disorders examination as well as the VA respiratory 
examination which were conducted in November 2005, the 
veteran has a long history of episodic dizziness with his 
headaches.  As such, the Board has redefined the pertinent 
issues on appeal to include entitlement to service connection 
for a disability manifested by nausea and entitlement to 
service connection for a chronic headache disability with 
dizziness.  




FINDINGS OF FACT

1.  The veteran does not have a disability manifested by 
nausea that is associated with his active military duty.  

2.  The veteran does not have a disability manifested by 
numbness of the hands and fingers that is associated with his 
active military duty.  

3.  A chronic headache disability with dizziness was not 
present during active military duty and is not associated in 
any way to such service.  

4.  Restrictive pulmonary disease and sleep apnea were not 
present during active military duty and are not associated in 
any way to such service.  


CONCLUSIONS OF LAW

1.  A disability manifested by nausea was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).  

2.  A disability manifested by numbness of the hands and 
fingers was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).  

3.  A chronic headache disability with dizziness was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  

4.  Restrictive pulmonary disease and sleep apnea were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present case, an October 2002 letter informed the 
veteran of the type of evidence necessary to support the 
service connection issues on appeal.  This document also 
notified the veteran that the RO would make reasonable 
efforts to help him obtain necessary evidence with regard to 
his service connection claims but that he must provide enough 
information so that the agency could request the relevant 
records.  The letter also informed the veteran of his 
opportunity "to submit and/or indicate evidence to 
substantiate . . . [his] claim."  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II) and 
VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  

The Board acknowledges that the veteran has not received 
notice of the type of evidence necessary to establish the 
degree of disability (element #4) and the effective date of 
the disability (element #5).  See Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506.  However, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision of his service connection 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As will be discussed below, the Board finds that the evidence 
of record does not support grants of service connection for a 
disability manifested by nausea, a disability manifested by 
numbness of the hands and fingers, a chronic headache 
disability with dizziness, and a respiratory disorder.  In 
light of the denial of these service connection issues, no 
ratings, or effective dates, of the disorders, will be 
assigned.  Thus, there can be no possibility of any prejudice 
to the veteran.  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004).  
In the present case, the October 2002 letter was furnished to 
the veteran after the agency's initial denial of the service 
connection issues on appeal in November 2001.  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Importantly, 
the claimant has the right to VCAA content complying notice 
and proper subsequent VA process, and this notification 
requirement has been done, as discussed above.  Although the 
notice provided to the veteran in October 2001 was not given 
prior to the first adjudication of the service connection 
issues on appeal, the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated first in December 2002 (by a statement of the 
case) and later in January 2006 (by a supplemental statement 
of the case (SSOC)).  Moreover, the veteran is represented 
and has been provided with every opportunity to submit 
evidence and argument in support of his service connection 
claims and to respond to VA notices.  Therefore, the Board 
finds that to decide the service connection issues on appeal 
at this time would not be prejudicial to the veteran.  
Neither the veteran nor his representative has argued 
otherwise.  See VAOPGCPREC 7-2004 (July 16, 2004).  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claims on appeal.  In this regard, the Board 
acknowledges that, following the issuance of the SSOC in 
January 2006, additional post-service VA and private medical 
records were received and associated with the veteran's 
claims folder.  Importantly, in the statement attached to 
this additional evidence, the veteran specifically stated 
that he "waives sending this information to the Atlanta 
Regional Office."  Thus, the Board finds that a remand to 
accord the RO, through the Appeals Management Center (AMC), 
an opportunity to re-adjudicate the service connection claims 
on appeal in light of the additional evidence received since 
the January 2006 SSOC and to issue another SSOC upon any 
further denial of these claim is, therefore, not required.  
See 38 C.F.R. § 20.1304(c) (2005).  

Additionally, all relevant treatment records adequately 
identified by the veteran have been obtained and associated 
with his claims folder.  Further, the veteran has been 
accorded pertinent VA examinations.  Accordingly, the Board 
finds that VA has satisfied its duties to notify and to 
assist the veteran in the development of the service 
connection claims on appeal.  The Board will proceed, 
therefore, to adjudicate the issues of entitlement to service 
connection for a disability manifested by nausea, a 
disability manifested by numbness of the hands and fingers, a 
chronic headache disability with dizziness, and a respiratory 
disorder based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  



II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2005).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

In addition, service connection for certain diseases, such as 
bronchiectasis, may also be established on a presumptive 
basis by showing that the disorder manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Throughout the current appeal in the present case, the 
veteran has consistently asserted that he developed a 
disability manifested by nausea, a disability manifested by 
numbness of the hands and fingers, a chronic headache 
disability with dizziness, and a respiratory disorder as a 
result of in-service chemical exposure.  In particular, the 
veteran has maintained that, while serving aboard the U.S.S. 
John Rogers as a torpedoman's mate third class, his 
responsibilities included working with various chemicals 
(e.g., hydraulic fluids) while cleaning the torpedo weapons 
and that the exposure to these chemicals caused him to 
develop the disabilities currently on appeal.  See, e.g., 
October 2003 hearing transcript (T.) at 4-22.  According to 
the veteran's testimony, he served aboard the U.S.S. John 
Rogers between the first half of 1980 (e.g., February, March, 
or April of that year) and December 1983.  T. at 16.  

Service personnel records confirm that the veteran served on 
active military duty in the United States Navy aboard the 
U.S.S. John Rodgers.  His primary military specialty was that 
of a torpedoman.  

A.  A Disability Manifested By Nausea

Service medical records are negative for complaints of, 
treatment for, or findings of a disability manifested by 
nausea.  The separation examination, which was conducted in 
November 1983, demonstrated that the veteran's abdomen and 
viscera were normal.  

According to post-service medical records, in February 1988, 
the veteran was hospitalized for approximately one week for 
complaints of acute abdominal pain.  He denied any nausea or 
vomiting.  He was noted to have a history of alcohol abuse.  
Following treatment and testing, including a sonogram of the 
veteran's gallbladder, liver, and pancreas, the veteran was 
discharged with a diagnosis of acute pancreatitis.  An April 
1988 VA outpatient treatment session indicated that this 
condition had resolved.  In September 1988, the veteran 
sought treatment for complaints of abdominal pain and 
vomiting.  Following a physical examination, the treating 
physician diagnosed gastritis secondary to alcohol.  

Subsequently, in November 2000, the veteran reported 
experiencing intermittent nausea (especially in the morning) 
"for years."  In February 2001, he sought treatment for 
complaints of occasional nausea without vomiting.  The 
examiner noted that the veteran had a fever of unknown 
etiology.  

In July 2001, the veteran sought treatment for complaints of 
intermittent epigastric pain.  An upper gastrointestinal 
series which was completed several days later in the same 
month was normal.  

The remainder of the medical records are negative for 
outpatient, or inpatient, treatment for a disability 
manifested by nausea.  In fact, at the VA respiratory 
examination conducted in November 2005, the veteran 
specifically denied experiencing nausea, and a physical 
evaluation completed at that time demonstrated that the 
veteran's abdomen was soft and normal.  Furthermore, the 
examiner did not diagnose a disability manifested by nausea.  

Clearly, the medical evidence of record does not establish a 
diagnosis of a disability manifested by nausea, which is 
associated with the veteran's active military duty.  Indeed, 
without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court 
held that, in the absence of proof of a present disability, 
there can be no valid claim).  Consequently, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a disability manifested by nausea.  
Thus, the reasonable doubt doctrine is not for application.  
See, 38 U.S.C.A. § 5107(b) (West 2002).  

B.  A Disability Manifested By Numbness Of The Hands And 
Fingers

Service medical records are negative for complaints of, 
treatment for, or findings of a disability manifested by 
numbness of the hands and fingers.  The November 1983 
separation examination demonstrated that the veteran's upper 
extremities and neurological system were normal.  

Numerous post-service medical records have been obtained and 
associated with the veteran's claims folder.  Significantly, 
none of these reports reflect treatment for a disability 
manifested by numbness of the hands and fingers.  In fact, at 
the November 2005 VA respiratory examination, the veteran 
reported that, although he had previously complained of 
numbness of his hands and fingers, this condition had "since 
completely resolved."  Further, a neurological evaluation 
completed at that time was normal.  The examiner concluded 
that, as per the veteran's admission, his hand and finger 
numbness had resolved.  

Clearly, the medical evidence of record does not establish a 
diagnosis of a disability manifested by numbness of the hands 
and fingers, which is associated with the veteran's active 
military duty.  Indeed, without competent evidence of a 
diagnosed disability, service connection for the disorder 
cannot be awarded.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in which the Court held that, in the 
absence of proof of a present disability, there can be no 
valid claim).  Consequently, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a disability manifested by numbness of the 
hands and fingers.  Thus, the reasonable doubt doctrine is 
not for application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  

C.  A Chronic Headache Disability With Dizziness

Service medical records reflect treatment for tension 
headaches in January and March 1980 and in April 1982.  When 
the veteran sought treatment in September 1983 for complaints 
of a persistent non-productive cough for the past 8 days, he 
denied having any blurred vision or dizziness but reported 
experiencing an increase in headaches when he coughed.  The 
November 1983 separation examination demonstrated that the 
veteran's head and neurological system were normal.  

According to relevant post-service medical records, at a 
February 1996 VA outpatient treatment session, the veteran 
complained of headaches.  In November 1998, the veteran was 
twice treated for headaches.  At one of these treatment 
sessions, the veteran's headaches were thought to be possibly 
anxiety-related.  In December 1999 and later in September 
2000, the veteran sought treatment for complaints of 
dizziness.  

Additional post-service medical records reflect subsequent 
periodic outpatient treatment for complaints of headaches and 
dizziness between January 2000 and November 2005.  At a July 
2001 VA outpatient treatment session in particular, the 
examiner concluded that there was no known cause of the 
veteran's headaches.  In fact, no significant abnormality was 
detected on a noncontrast brain computed tomography scan 
completed in August 2001.  

At the VA respiratory examination conducted in November 2005, 
the veteran reported that he has had problems with headaches 
and dizziness for the past 20 years.  Specifically, he 
explained that he experiences headaches (over his entire 
head) as often as every other day for one-to-two hours at a 
time but denied having any photophobia, nausea, or other 
symptoms commonly associated with migraine-type headaches.  
He did describe intermittent dizziness or "spinning" 
sensations which occur approximately once a month and which 
last 10 to 15 minutes at a time but denied any episodes of 
syncope or falling or loss of consciousness.  He stated that 
the medication that he takes does not seem to improve his 
symptoms.  A head and neurological evaluation was normal.  
The examiner diagnosed a chronic headache disability but 
concluded that the etiology of this disorder was unknown.  

On the same day in November 2005, the veteran also underwent 
a VA miscellaneous neurological disorders examination.  At 
that time, the veteran reported experiencing episodes 
involving dizziness followed in a few minutes by a headache 
and explained that both of these symptoms last one to three 
hours.  Following the interview with the veteran as well as a 
review of his claims folder and service record and a physical 
examination, the examiner assessed a long history of episodic 
dizziness with headaches but noted that there was no 
documentation of these attacks in the veteran's service 
record.  In addition, the examiner explained that he knew of 
no epidemiologic data linking the veteran's reported symptoms 
with any sort of toxic exposure.  

Importantly, no competent evidence has been received which 
refutes these medical conclusions.  Clearly, therefore, the 
medical evidence of record does not establish a nexus between 
the diagnosed chronic headache disability with dizziness and 
the veteran's active military duty (including any purported 
in-service exposure to toxic chemicals).  Consequently, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a chronic headache disability with 
dizziness.  The reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  

D.  A Respiratory Disorder

According to the service medical records, in December 1979, 
the veteran was treated for complaints of a cough, 
congestion, a runny nose, and sneezing.  Assessments included 
an upper respiratory infection as well as rhinitis.  
Thereafter, in September 1983, the veteran was treated for 
complaints of a persistent non-productive cough for the past 
8 days.  The November 1983 separation examination 
demonstrated that the veteran's lungs and chest were normal.  
In particular, chest X-rays taken at that time were within 
normal limits.  

The veteran was discharged from active military duty in 
December 1983.  Relevant post-service medical records reflect 
treatment for, and evaluation of, a respiratory condition 
variously characterized as obstructive sleep apnea, small 
airways disease, asthma, and restrictive pulmonary disease 
between January 1996 and November 2005.  

Specifically, in November 2005, the veteran underwent a VA 
respiratory examination.  At that time, he reported 
experiencing dyspnea since 1982 when he felt "like . . . 
[his] chest . . . [was] caving in" but also noted that 
environments with increased pollen counts tend to trigger 
this symptom.  In particular, the veteran explained that, 
during service, he was extensively exposed to hydraulic fluid 
and chemicals used for torpedo weapons because he did not 
wear a mask.  According to the examination report, the 
veteran had been diagnosed with severe sleep apnea in 1996.  
X-rays previously taken of the veteran's chest in March 2004 
showed subpleural fat.  Pulmonary function tests completed in 
October 2005 reflected moderate restrictive pulmonary 
disease.  On physical examination in November 2005, the 
veteran's chest was clear bilaterally.  

With regard to the prior diagnosis of sleep apnea, the 
November 2005 VA examiner expressed his opinion that this 
condition is "causally related to [the veteran's] obesity 
and not [to] any event incurred during military service."  
Further, the examiner explained that, because "[t]here is 
insufficient evidence in the literature linking sleep apnea 
with chemical/toxic exposures," "it is less likely as not 
[that] this condition is related to [the veteran's] military 
service."  

With regard to the current diagnosis of restrictive lung 
disease, the Board acknowledges that the November 2005 VA 
examiner stated that "it is at least [as] likely as not that 
this impairment is etiologically related to . . . [the 
veteran's] period of service."  Importantly, however, just 
prior to making that statement the examiner specifically 
admitted that "there are no known pulmonary effects of 
chronic sublethal exposures to hydraulic fluid."  As such, 
the Board finds that the examiner's apparent association of 
the veteran's restrictive lung disease with his service is 
either a misstatement or a highly speculative conclusion.  

Significantly, the fact remains that the November 2005 VA 
examiner specifically stated that "there are no known 
pulmonary effects of chronic sublethal exposures to hydraulic 
fluid" and that the veteran's sleep apnea is causally 
related to his obesity rather his active military duty 
(including any purported in-service exposure to toxic 
chemicals).  Clearly, therefore, the Board must conclude that 
the medical evidence of record does not establish a nexus 
between the diagnosed restrictive pulmonary disease and sleep 
apnea and the veteran's active military duty (including any 
purported in-service exposure to toxic chemicals).  
Consequently, the preponderance of the evidence is against 
the veteran's claim for service connection for a respiratory 
disorder.  The reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a disability manifested by nausea is 
denied.  

Service connection for a disability manifested by numbness of 
the hands and fingers is denied.  

Service connection for a chronic headache disability with 
dizziness is denied.  

Service connection for a respiratory disorder is denied.  



____________________________________________
C.L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


